Case 3:19-cr-04749-JLS Document 397 Filed 01/21/21 PageID.1388 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                      Case No. 19cr4749-JLS
                       Plaintiff,                  PRELIMINARY ORDER OF
          v.                                       CRIMINAL FORFEITURE
    RODRIGO ESQUEDA REYES (5),
    aka “Rigo”, aka “Rascal”,
                       Defendant.



    WHEREAS, in the Indictment in the above-captioned case, the United States sought
   forfeiture of all right, title and interest in specific properties of Defendant RODRIGO
   ESQUEDA REYES (5) (“Defendant”), pursuant to 2 U.S.C. § 853, as proceeds of or
   facilitating properties in the violation of 21 U.S.C. §§ 841(a)(1) and 846, as charged
   in Count 1 of the Indictment; and pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.
   § 2461(c), as firearms and ammunition involved in the commission of 18 U.S.C. §
   922(g)(1), as charged Count 4 of in the Indictment; and
    WHEREAS, on or about August 14, 2020, Defendant pled guilty before U.S.
   Magistrate Judge Michael S. Berg to Counts 1 and 4 of the Indictment, which pleas
   included consents to the forfeiture allegations of the Indictment, including forfeiture
   of the following:
   //
   //
Case 3:19-cr-04749-JLS Document 397 Filed 01/21/21 PageID.1389 Page 2 of 4




 1               a. One Ruger Security 9 pistol

 2               b. Approximately 30 rounds of .223 ammunition

 3               c. One AR-15 semi-automatic assault rifle; and

 4    WHEREAS, on January 11, 2021 this Court accepted the guilty pleas of Defendant;

 5 and
 6 WHEREAS, by virtue of the facts set forth in the plea agreement, the United States
 7 has established the requisite nexus between the forfeited properties and the offense;
 8 and
 9    WHEREAS, by virtue of said guilty pleas, the United States is now entitled to

10 possession of the above-referenced properties, pursuant to 21 U.S.C. § 853, 18 U.S.C.
11 § 924(d), and Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
12    WHEREAS, item (c) above, One AR-15 semi-automatic assault rifle, is currently in

13 the custody of the El Centro Police Department; and
14 WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
15 authority to take custody of the two remaining properties which were found
16 forfeitable by the Court; and
17    WHEREAS, the United States, having submitted the Order herein to the Defendant

18 through his attorney of record, to review, and no objections having been received;
19 Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
20    1.    Based upon the guilty pleas of the Defendant, the United States is hereby

21 authorized to take custody and control of the following assets, and all right, title and
22 interest of Defendant RODRIGO ESQUEDA REYES (5) in the following properties
23 are hereby forfeited to the United States for disposition in accordance with the law,
24 subject to the provisions of 21 U.S.C. § 853(n):
25               d. One Ruger Security 9 pistol

26               e. Approximately 30 rounds of .223 ammunition.

27 //


                                             -2-                          19cr4749
Case 3:19-cr-04749-JLS Document 397 Filed 01/21/21 PageID.1390 Page 3 of 4




 1         2.      The AR-15 semi-automatic assault rifle is currently in the custody of

 2 the El Centro Police Department. No ancillary proceedings or further forfeiture
 3 action is required as to this asset. The Court orders that the El Centro Police
 4 Department shall dispose of the forfeited AR-15 semi-automatic assault rifle
 5 according to law, when no longer needed for evidence.
 6    3.    The aforementioned forfeited Ruger Security 9 pistol and approximately 30

 7 rounds of .223 ammunition are to be held by U.S. Homeland Security Investigations,
 8 or its designee, in its secure custody and control.
 9    4.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to

10 begin proceedings as to these two assets consistent with any statutory requirements
11 pertaining to ancillary hearings and rights of third parties. The Court shall conduct
12 ancillary proceedings as the Court deems appropriate only upon the receipt of timely
13 third party petitions filed with the Court and served upon the United States. The
14 Court may determine any petition without the need for further hearings upon the
15 receipt of the Government’s response to any petition. The Court may enter an
16 amended order without further notice to the parties.
17 5.    Pursuant to the Attorney General’s authority under Section 853(n)(1) of Title

18 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
19 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
20 the United States forthwith shall publish for thirty (30) consecutive days on the
21 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
22 the United States’ intent to dispose of the properties in such manner as the Attorney
23 General may direct, and notice that any person, other than the Defendant, having or
24 claiming a legal interest in the above-listed forfeited properties must file a petition
25 with the Court within thirty (30) days of the final publication of notice or of receipt of
26 actual notice, whichever is earlier.
27 6.      This notice shall state that the petition shall be for a hearing to adjudicate the
     validity of the petitioner's alleged interest in the property, shall be signed by the

                                              -3-                           19cr4749
Case 3:19-cr-04749-JLS Document 397 Filed 01/21/21 PageID.1391 Page 4 of 4




 1 petitioner under penalty of perjury, and shall set forth the nature and extent of the
 2 petitioner's right, title or interest in the forfeited property and any additional facts
 3 supporting the petitioner's claim and the relief sought.
 4 7.     The United States shall also, to the extent practicable, provide direct written

 5 notice to any person known to have alleged an interest in the properties that are the
 6 subject of the Preliminary Order of Criminal Forfeiture, as a substitute for published
 7 notice as to those persons so notified.
 8 8.      Upon adjudication of all third-party interests, this Court will enter an

 9 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
10 referenced Ruger Security 9 pistol and approximately 30 rounds of .223 ammunition,
11 in which all interests will be addressed.
12 9.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final as to

13 the Defendant at the time of sentencing and is part of the sentence and included in the
14 judgment.
15          IT IS SO ORDERED.

16
     DATED: January 21, 2021
17
                                            Honorable Janis L. Sammartino
18                                          United States District Judge
19
20
21
22
23
24
25
26
27


                                             -4-                          19cr4749
